Per curiam.
Plaintiff was one and one-half years old when her father was committed to the Psychiatric Hospital. He was confined there for ten years. It was “a chronic case bound to remain permanently in an institution of that nature.” Another patient took his life and this action was brought to recover the damages suffered. Judgment was originally rendered for $15,000 and on reconsideration it was reduced to $5,000. We agreed to review.
The trial judge determined that “during the time this patient was in the institution, ten (10) years, his relatives never visited him, there was no relationship between him and his daughter, plaintiff herein, and his relatives showed up only when they were notified of his death.”
In this case plaintiff was one and one-half years old when her father was committed to the asylum. She had no relationship of any kind with him during the next ten years. It may be reasonably concluded that she did not know him. He was merely her biological father. Moreover, the disease which afflicted him made it impossible for him to give her *698any economic aid in the future. There is absolute lack of damages. As stated in Correa v. Water Resources Authority, 83 P.R.R. 139, 155 (1961): “The damages, even the moral ones, must be actually sustained and suffered by the claimant.” See, also, 12 Manresa, Comentarios al Código Civil Español 652 et seq. (Madrid, 1951).
The judgment rendered by the Superior Court, San Juan Part, on September 9, 1960 will be reversed and another rendered dismissing the complaint.